Appeal by permission from an order of the Appellate Term which reversed a judgment of the City Court of the City of New York, County of Richmond, and denied defendant’s motion for summary judgment dismissing the complaint. Order unanimously affirmed, with costs. The plaintiff claims to have been injured as a consequence of the defendant’s insured having stopped or parked its bus at a place of danger to prospective passengers, of which she was one, the danger arising from the relation of a certain stanchion and chains to the point of entry on the bus. The insurance company claims that the injuries suffered by the plaintiff do not come within the terms of the policy it issued to the insured, which terms were that it would insure the bus owner for liability from damages sustained by any person and “ caused by the ownership, maintenance or use of the automobile [bus].” The plaintiff is entitled to the benefit of this coverage on the theory that the bus company in the maintenance and use of the bus could be held to be negligent in such use in the event that it parked or stopped its car at a place of danger to the plaintiff as a prospective passenger. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [171 Misc. 163.]